DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 19-29 in the reply filed on August 2, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiral shaped flange body segment of claim 7 and the functional element disposed on the supporting surface of at least two longerons of claims 19 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having supporting longerons, does not reasonably provide enablement for a supporting surface on the longerons and a longitudinally supporting structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 13, and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3:  It is unclear what comprises “one unique material layer”.  What makes it unique?

Regarding claims 4 and 5:  What it considered innermost and outermost?  Are these in relation to an inside and an outside?  Does this mean interior and exterior layers?

Regarding claim 7:  It is unclear how the flange body is spiral shaped between the two web regions.

Regarding claim 13:  It is unclear how the curvature varies between the first and second edges.  Does this mean the curvature varies between a first body and a second body so they are not symmetrical about the web region?  Does this mean there is a non-constant radius of curvature between the edge and the web region?

Regarding claims 19 and 25:  It is unclear what part of the longerons is considered the supporting surface and what is considered a longitudinally supporting structure.  It is unclear how the functional element is supported by a supporting surface.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey et al. (US Patent No 7,895,795) (“Murphey”).

Referring to claim 1:  Murphey teaches a plurality of elongated flange bodies (item 22) each defining first and second edges extending in parallel longitudinally along the elongated flange bodies; and at least one web region (item 21) formed from at least one conjoined portion of at least two of the plurality of elongated flange bodies; wherein each of the plurality of elongated flange bodies exhibits a curvature between the first and second edges (figure 2); and wherein the coilable structure has three configurations comprising: a deployed configuration, wherein the coilable structure has a thickness greater than the thickness of the web region (figure 1C showing deployed); a flattened configuration, wherein the coilable structure has a thickness less than the thickness of the deployed configuration (figure 1c showing flattened); and a coiled configuration, wherein the flattened configuration is additionally coiled around at least one object, and wherein the length of the at least one object is in a direction transverse to the longitudinal axis of the coilable structure (figure 2). Murphey does not teach wherein each of the plurality of elongated flange bodies has a thickness of 200 pm; wherein the at least one web region has a thickness of 400 pm.  However, Murphey teaches 408 µm (figure 5).
	It would have been obvious to one of ordinary skill to choose any specific dimensions in order to meet weight and strength requirements for a specific installation.

Referring to claim 2:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches the material of at least one of the plurality of elongated flange bodies is selected from the group consisting of carbon fiber, glass fiber, thermosetting plastics, and combinations thereof (col 2, lines 63-64).

Referring to claim 3:  Murphey teaches all the limitations of claim 2 as noted above.  Additionally, Murphey teaches at least one of the plurality of elongated flange bodies comprises a multi-layer composite laminate, and wherein the multi-layer composite laminate comprises at least one unique material layer (col 3. Lines 23-28).

Referring to claim 6:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches two elongated flange bodies (item 22); and one web region (item 21) formed by the conjoined first edges of each elongated flange body; wherein the distance between the two elongated flange bodies increases between the web region and the second edges of each of the two elongated flange bodies (figure 2).

Referring to claim 8:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches two elongated flange bodies (item 22); and one web region (item 21) formed by a conjoined portion of the two elongated flange bodies disposed between the first and second edges of both elongated flange bodies;  - 28 -C9-05757 wherein the distance between the two elongated flange bodies increases between both the web region and the first edges of each of the two elongated flange bodies, and the web region and the second edges of each of the two elongated flange bodies (figure 2A).

Referring to claim 9:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches two elongated flange bodies; and two web regions, wherein a first web region is formed by a conjoined portion of the first edges of the two elongated flange bodies and a second web region is formed by a conjoined portion of the second edges of the two elongated flange bodies; wherein the distance between the two elongated flange bodies increases between the two web regions (figure 1B).

Referring to claim 12:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches the coiled configuration is coiled around a cylinder (item 23).  Murphey does not teach the cylinder has a radius of 0.5 inches to 3 inches.  However, it would have been obvious  to one of ordinary skill to choose any specific radius that would provide compact storage without damage to the longeron.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey in view of Murphey (US PGPub No 2018/0313083) (“Murphey2”).

Referring to claim 13:  Murphey teaches all the limitations of claim 1 as noted above.  Murphey does not specifically teach the curvature varies between the first and second edges.  However, Murphey2 teaches the curvature varies between the first and second edges (Figure 5A).
	It would have been obvious to one of ordinary skill to create the device taught by Murphey with the differing curvatures taught by Murphey2 in order to optimize strength in a certain direction.

Allowable Subject Matter
	Patentability of the claims rejected solely under 35 USC 112 will be determined once the scope of the claims has been clarified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635